Order issued March 27, 2015




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-14-00345-CR
                       ________________________________________

                       LAANGELO TERRELL WOODS, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                      Before Justices Francis, Lang-Miers, and Whitehill

       Based on the Court’s opinion of this date, we GRANT the October 29, 2014 motion of

John Tatum for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove John Tatum as counsel of record for appellant. We DIRECT the Clerk of

the Court to send a copy of this order and all future correspondence to LaAngelo Terrell Woods,

TDCJ No. 1918607, Darrington Unit, 59 Darrington Road, Rosharon, Texas, 77583.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE